Citation Nr: 1541240	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder (claimed as sleep apnea).  

2.  Entitlement to an increased rating for residuals, gunshot wound (GSW) and fracture of the left fifth toe with asymptomatic scar, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with esophagitis, also claimed as hiatal hernia, acid reflux, and gastroesophageal disorder.  

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2008 rating decision, service connection was granted for PTSD and assigned a 10 percent rating.  The issues of entitlement to an initial rating for PTSD and GERD were remanded in June 2010 for further development.  The RO subsequently issued a January 2011 rating decision which increased the 10 percent rating for PTSD to 30 percent, effective September 14, 2007 (the date of the claim).  

The issues of entitlement to service connection for a sleep disorder (claimed as sleep apnea) and entitlement to a compensable rating for residuals, GSW and fracture of the left fifth toe with asymptomatic scar, also claimed as a leg condition, were previously before the Board in June 2010, November 2012, and February 2014, at which time the issues were remanded for further development.  These issues have returned to the Board for further appellate review.

In November 2012, the Board denied increased ratings for GERD and PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  An April 2014 Memorandum Decision ordered the prior Board decision to be vacated and remanded the matter to the Board for action consistent with the Memorandum Decision.  The Board remanded these issues in March 2015.

The issue of service connection for tinnitus has been reasonably raised by the record and has previously been referred to the agency of original jurisdiction (AOJ) for appropriate action.  It does not appear that the issue has been adjudicated.  Accordingly, the Board once again refers it to the AOJ for action deemed appropriate.

The issues of entitlement to an initial rating for GERD and PTSD being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Residuals, GSW and fracture to the left fifth toe with asymptomatic scar, also claimed as a leg disorder, are productive of moderate impairment of Muscle Group X.  

2.  Residuals of GSW and fracture of the left fifth toe is manifested by a superficial scar, which is not painful on examination, does not result in limitation of function, and is not characterized as covering an area or areas of 39 or more square cm.  

3.  The competent and credible evidence of record fails to show a diagnosis of a sleep disorder, claimed as sleep apnea.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for residuals, GSW and fracture to the left fifth toe with asymptomatic scar, also claimed as a leg disorder, have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.55, 4.56, and 4.73, Diagnostic Code (Code) 5310 (2015).  

2.  The criteria for a separate 10 percent disability rating, for a scar of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118 , DCs 7800 to 7806 (2015). 

3.  A sleep disorder, claimed as sleep apnea, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of January 2008 and March 2014 letters sent to the Veteran.  The letters fully addressed all notice elements in these matters.  They informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issues herein decided on appeal.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated the Veteran's service treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Board recognizes that the Veteran was offered a VA sleep study examination in connection with his sleep apnea claim.  However, he stated that he did not claim sleep apnea and did not undergo the examination.  

In this case, no examination is necessary in order to adjudicate the aforementioned sleep disorder claim.  As explained below, the record does not reflect competent evidence of a current disability or recurrent symptoms, and, as such, examination is not required.  

As for the increased rating claim for residuals, GSW of the left foot, the Veteran underwent VA examinations in May 2008, September 2010, and May 2014.  The Board finds that the VA examinations that were obtained are adequate.  The examination reports were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362   (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  
 
Further, the Veteran was provided an opportunity to set forth his contentions at a Board hearing.  He declined.  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).   

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21(2015). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015). 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.   

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (citing Jandreau).   

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Veteran contends that the residuals of the GSW and fracture to the left fifth toe with asymptomatic scar, is more severe than the current evaluation reflects.  He states that he has constant foot pain and as such, he has been provided orthotics for his feet, which he claims do not help.  He is limited in walking and unable to climb ladders.  

Service connection for the residuals of a GSW and fracture to the left fifth toe with asymptomatic scar was granted by the RO in a May 1973 rating decision.  A noncompensable disability rating was awarded under the provisions of Code 5299, effective January 1973. The noncompensable rating was maintained in a June 2008 RO rating decision under the provisions of Code 5284.  By rating decision of May 2015, the rating was increased to 10 percent under Code 5200-5284, effective September 14, 2007, date of claim.  The Veteran continues to express dissatisfaction with the rating, and it is less than the maximum under the applicable criteria, so the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Diagnostic Code 5284 Other injuries of the foot.  Pursuant to DC 5284, a 10 percent evaluation is warranted for moderate disability.  A 20 percent evaluation is warranted for moderately severe disability.  A 30 percent evaluation is warranted for severe disability.  38 C.F.R. § 4.71a , DC 5284 (2015).   

The Board notes that the Veteran may also be rated on the basis of muscle injury as a result of the GSW. The following regulations apply to this type of injury. 

(a)  A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 

(b)  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323). 

(c)  There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions:

* In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned.

* (2)  In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.

(d)  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.

(e)  For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.

(f)  For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of Sec. 4.25. 38 C.F.R. § 4.55 .

Muscle disabilities will be evaluated in accordance with the following:

(a)  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 

(b)  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 

(c)  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 

(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: 

* (1)  Slight disability of muscles--(i)  Type of injury. Simple wound of muscle without debridement or infection. (ii)  History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings. Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

* (2)  Moderate disability of muscles--(i)  Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii)  History and complaint. Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii)  Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

* (3)  Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii)  History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii)  Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

* (4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii)  History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii)  Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: 
* 
(A)  X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B)  Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C)  Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E)  Adaptive contraction of an opposing group of muscles.  (F)  Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G)  Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.  

Review of the record shows that the most recent VA examination found injury of Muscle Group X.  Muscle Group X controls movements of the forefoot and toes as well as the propulsion thrust in walking.  Code 5310.  Muscle Group XI functioning is associated with propulsion and plantar flexion of the foot, stabilization of the arch and flexion of the toes.  Code 5311.  Muscle Group XII functioning is associated with dorsiflexion, the extension of the toes and stabilization of the arch.  Code 5312. 

For slight impairment of muscle groups X through XII, a zero percent rating is warranted.  Moderate disability of either muscle group warrants a 10 percent rating.  Moderately severe disability warrants a 20 percent rating.  Severe disability warrants a 30 percent rating.  38 C.F.R. § 4.73, Codes 5310, 5311 and 5312. 

Under 38 C.F.R. § 4.118, DC 7801, a 10 percent rating is warranted for scars, other than the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 sq. inches (77 sq. cm).  A deep scar, according to Note 1, is one associated with underlying soft tissue damage.  Under Note 2, scars in widely separated areas, as on 2 or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Under this code, a 20 percent rating is warranted for scars, other than the head, face, or neck that are deep and nonlinear in an area or areas at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.). 38 C.F.R. § 4.18 (2015).  

Under 38 C.F.R. § 4.118 , DC 7802, a 10 percent rating is warranted for scars that are superficial, and nonlinear, and cover an area or areas of 144 square inches (929 sq. cm) or greater.  A superficial scar, as defined in Note 1, is one not associated with underlying soft tissue damage.  Again, scars in widely separated areas, as on 2 or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25  (2015). See Note 2 to 38 C.F.R. § 4.118 , DC 7802. 

Under 38 C.F.R. § 4.118 , DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  For a 20 percent rating, there must be three or four scars that are unstable or painful.  An unstable scar is defined in Note 1 as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one of more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars; and Note 3 provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable. 

Under 38 C.F.R. § 4.118 , DC 7805, other scars and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 are to be rated under an appropriate DC.  

Review of the Veteran's STRs shows that he sustained a GSW of the left foot in September 1970.  The GSW caused a comminuted fractured of the proximal phalanx of the fifth toe.  The record showed a healed wound with a slight keloid.  It was noted that the Veteran needed a metatarsal pad for his arch support.  He was placed on a profile.  No abnormalities were shown on separation from service.  

In April 1973, the Veteran underwent a VA examination.  There was a small scar at the junction of the fourth and fifth toes, left.  There was no limitation of motion or flexion of the left foot.  The diagnosis was GSW to the left foot.  

The Veteran underwent a VA examination in May 2008.  It was noted that shell fragment wounds of the left foot occurred when the Veteran stepped on a booby-trap in Vietnam.  He was said to have incurred fractures of the foot and the foot was operated on two occasions.  His total hospitalization was 5 months.  He was returned to duty, but his job was driving a vehicle rather than walking.   The Veteran reported a chronic "dull toothache-type pain" close to the lateral aspect of the left foot.  He was evaluated by an orthopedist specialist who had a shoe insert made for him.  He stated that he did not notice any difference between his left foot pain and the insert did not make his foot worse.  The Veteran claimed increased pain with walking barefoot, climbing ladders, and going up and down stairs with any activity requiring flexion of the foot.  He reported no swelling, redness, fatigability, weakness, or stiffness.  He reported there was pain and heat of the left foot.  He related constant flare-ups of foot pain at the end of the day.  He related that it could take up to 2 hours for the flare-up to calm down.  The flare-ups calmed down with elevation of the foot.  The Veteran's gait was described as normal.  He had a well-healed surgical scar measuring 2.5 cm long times .10 cm flat.  There was also a barely discernable scar approximately 1.25 cm in diameter, and flat.  There was no tenderness to palpation of either scar.  There was no adherence to underlying tissue, no limitation of motion and no skin ulceration or breakdown over either scar.  The diagnosis was scar residuals, GSW, fracture of the left fifth toe.  

The Veteran underwent a VA examination in September 2010.  He complained of foot pain every afternoon.  He stated he was able to stand for 3 to 8 hours with only short rest periods.  He was able to walk 1 to 3 miles.  There was no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight-bearing.  X-rays showed possible small foreign bodies with small osteophyte or adjacent soft tissue calcification along the posterior calcaneus at the insertion of the Achilles tendon.  There was slight joint space narrowing at the first MTP joint.  Possible mild osteoarthritis was at the talonavicular joint.  There was possible old fracture of the proximal phalanx fifth digit.  The examiner stated that the Veteran has mild or no effects on his daily activities.  

The Veteran underwent VA examination in May 2014.  He complained of exquisite left foot pain, lesser in the morning.  Although there was pain on physical examination, the Veteran was able to walk and stand without limitations on examination.  There was pain on movement and weight-bearing.  An approximately 6 cm scar that was sickle shaped, on the plantar aspect of the left foot was noted.  The scar was adherent to the underlying tissue.  It was noted that he uses orthotics on a regular basis.  X-rays were the same as previously reported.  

VA outpatient treatment records from July 2009 to July 2014 were associated with the claims folder.  The Veteran was seen in July 2009 with left heel pain.  The assessment was foot pain with plantar fasciitis-like pain, secondary to trauma.  In July 2013, he was seen for left foot complaints.  He was provided orthotics, and stretching, ice, and injections were discussed.  In July 2014, additional orthotics were issued.  He was told to return to the clinic in 1 year.  

The Veteran's left foot GSW residuals with a fracture to the fifth toe has most recently been increased to a 10 percent rating.  Under DC 5284, a 10 percent rating is for disability which is moderate in degree.  In order to warrant an increased rating to 20 percent, the Veteran's left foot disability must be moderately severe in degree.  On none of the examinations during this appellate period has the Veteran's left foot disability been more than moderate in degree.  His foot has always been described as painful, but his gait, muscle strength, and range of motion have all been described as within normal limits.  No examiner has found that his left foot disability has more than mild or no effects on his activities of daily living.  

Under DC 5310, the Veteran warrants a minimum of a 10 percent rating for a through and through wound.  However, in order to warrant a rating in excess of 10 percent, for a 20 percent rating, his left foot disability must be moderately severe.  Again, the Veteran's residuals, GSW and fracture of the left fifth toe, and asymptomatic scar ,has shown no more than moderate disablement at any time during the appellate period.  

The Veteran's left foot disability also includes a scar which if warranted, can be separately rated.  However, the scar was not found to be painful, or unstable and the total area of the scar was not greater than 39 square cm., necessary for a compensable rating   

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's GSW residuals are found to meet the criteria for moderate impairment as outlined in 38 C.F.R. § 4.56.  In this regard, the STRs demonstrate an injury by an explosion or bullet with subsequent surgical debridement to remove the foreign bodies.  Recent imaging studies continue to demonstrate possible retained foreign bodies in the area of the GSW.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's  left foot GSW disability, and no referral for an extraschedular rating is required.  

Finally, the Veteran is employed and, therefore, a total rating based on individual unemployability (TDIU) is not for consideration.  Therefore, the matter of entitlement to a TDIU rating is not before the Board. 

Service Connection 

The Veteran asserts that service connection is warranted for a sleep disorder, claimed as sleep apnea.  He maintains that he has problems sleeping and has increased arousal during the night.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).   

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b)  (West 2014); 38 C.F.R. § 3.303(d) (2015).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2015). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Service treatment records are devoid of findings, treatment, or diagnoses for a sleep disorder, claimed as sleep apnea.  There is also no medical evidence of this disorder after service.  Moreover, and of great import, there is no medical evidence of sleep apnea at any time during the appellate period. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110,1131  (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of a sleep disorder, claimed as sleep apnea at any time during the period under appellate review.  The evidence of record has shown that the Veteran has not had sleep apnea at any time during the appeal period or in service. 

The Veteran submitted an article on "PTSD and Obstructive Sleep Apnea ".  This article supports the notion that treatment of PTSD will be more successful if sleep complaints like sleep apnea and other sleep disorders are treated.  Although this may be true, the Veteran has presented no evidence, medical, lay, or otherwise, that is indicative of a diagnosis of a sleep disorder, to include sleep apnea.  In fact, the Veteran was scheduled for a VA examination in May 2015 to evaluate him for sleep apnea, and to determine the etiology thereof.  The Veteran stated at the examination that he did not have sleep apnea and he declined the claim for such.  He refused an evaluation for this disability.  

Absent the Veteran's personal statements, there is no evidence that he currently suffers from a sleep disorder, claimed as sleep apnea.  The Board notes that the United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Although the Veteran is competent to describe insomnia, he is not competent to diagnose himself as having a sleep disorder, claimed as sleep apnea.   

Thus, since the weight of the evidence does not show that he presently has a sleep disorder, claimed as sleep apnea, at any time since filing his claim, there is no basis upon which to grant service connection.  Service connection for a sleep disorder, claimed as sleep apnea, is not warranted.  


ORDER

An increased rating for residuals, GSW and fracture to the left fifth toe with asymptomatic scar, is denied.  

A separate disability rating for an asymptomatic scar is denied.  

Service connection for a sleep disorder, claimed as sleep apnea, is denied.  


REMAND

Additional development is necessary prior to final adjudication of the Veteran's increased rating PTSD and GERD claims.  

At the outset, the Board remanded the increased rating claims for further development in March 2015.  

It was noted that, in a May 2008 VA examination,  the Veteran had been diagnosed not only with PTSD, but also with dysthymic disorder.  The examiner stated that the conditions were comorbid and that dysthymic disorder is not necessarily secondary to or caused by PTSD, but may have overlapping symptoms.  In the March 2015 Board remand, the Board stated that the Court indicated that it should be determined whether the Veteran is entitled to a separate disability rating for such disability.  The Court has held that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran was to be afforded a VA examination where the examiner was requested to indicate whether it is possible to separate the effects of the Veteran's service-connected PTSD from his nonservice-connected dysthymic disorder and, if so, such symptoms attributable to each psychiatric diagnosis should be specifically identified.  This was not done.  Although the Veteran underwent a May 2015 VA examination and he was only diagnosed with PTSD, the examiner did not address the questions set forth in the March 2015 remand.  The examiner should have addressed the issue of dysthymic disorder, and if the examiner did not find that the Veteran currently had a diagnosis of dysthymic disorder, this should have been formally addressed.  

Moreover, if the Veteran is found to have dysthymic disorder, the examiner should have addressed  whether it is a comorbidity whose effects can or cannot be separated from PTSD, or if it is secondary to, caused by, or aggravated by his service-connected PTSD.  All of these issues should have been addressed in connection with evaluating the Veteran's service-connected PTSD.  

Further, in September 2010, the VA examiner indicated that the Veteran had undergone an esophageal dilation, and as a result, it was not clear whether the Veteran had an esophageal stricture.  He was to have a VA gastrointestinal examination and the examiner was to indicate if he had an esophageal stricture.  At a VA sleep apnea examination in May 2015,  the Veteran stated that he did not ask for an increase in his hiatal hernia (GERD) disability, and declined the claim for an increased rating for his GERD.  He was informed in a May 2015 Supplemental Statement of the Case (SSOC), that if he wished to withdraw this issue on appeal, he was requested to do so in writing.  This was not done.  Therefore, the Veteran's claim for his increased GERD disability still remains in appellate status, and it is necessary for him to undergo a VA gastrointestinal examination to determine, in connection with his claim, if he has an esophageal stricture.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO, to include specifically any VA psychiatric treatment records obtained since May 2015.  
 
2.  Then, the Veteran should be afforded an appropriate VA mental disorder examination to determine the current nature and severity of his PTSD.  The VBMS file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also indicate whether it is possible to separate the effects of the Veteran's service-connected PTSD from his nonservice-connected dysthymic disorder and, if so, such symptoms attributable to each psychiatric diagnosis should be specifically identified.  If the Veteran's symptoms from dysthymic disorder are caused by or related to his service-connected PTSD, the examiner should be asked to opine whether it is at least as likely as not (50 percent probability or greater) that the dysthymic disorder is  causally related to the Veteran's service-connected PTSD, or has been aggravated by his service-connected PTSD.  The examiner should specifically address the May 2008 VA examination which diagnosed dysthymic disorder as part of the Veteran's diagnosis.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All opinions expressed should be accompanied by supporting rationale. 
 
3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA gastrointestinal examination to determine the current nature and severity of his GERD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected GERD.  The examiner should specifically determine if the Veteran has an esophageal stricture due to his GERD.  If the Veteran does not desire to continue his claim for an increased rating for GERD, he should so state to VA in writing.  

All opinions expressed should be accompanied by supporting rationale. 
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


